EXAMINER’S AMENDMENT
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Paul M. Vogel on February 9, 2022.
 	
 3. 	The application has been amended as follows:           Please cancel claims 2, 9, and 16. 	Please amend claims 1, 6, 8, 13, 15, and 18-19 as follows:

In the Claims
1.	(Currently Amended) One or more computer storage media having computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations for providing a timeline for display at a display device, the operations comprising:
determining a container proportional to a display device size, the container defining a boundary of an area for display; 
determining a timeline, the timeline having a length of time representation;
determining a column number by: 

selecting the column number from the plurality of column numbers having been identified based on a largest column number supported by the container, each column of the column number representing a range of time on the timeline, the range of time for each column comprising an equal fractional portion of the length of time representation; 
generating a columnized timeline by segmenting the timeline into columns based on the column number; [[and]] 
providing the columnized timeline for display[[.]];
determining an updated container having an updated container size proportional to a change in the display device size; 
updating the column number based on the updated container size; 
generating an updated columnized timeline by segmenting the timeline into the columns based on the updated column number; and 
providing the updated columnized timeline for display. 
2.	(Canceled) 
3.	The computer storage media of claim 1, further comprising: 
applying breakpoints corresponding to column ends of the columns; and 
providing the columnized timeline in at least two sections, the at least two sections defined by the breakpoints.
4.	The computer storage media of claim 3, wherein a first section of the at least two sections is provided horizontal and adjacent to a second section of the at least two sections.
5.	The computer storage media of claim 3, wherein a first section of the at least two sections is provided vertical and adjacent to a second section of the at least two sections. 
6.	(Currently Amended) The computer storage media of claim 3, further comprising: 
and

based on the updated container size, providing the first section vertical and adjacent to the second section. 
7.	The computer storage media of claim 1, wherein the container size and the columns are based on a number of pixels. 
8.	(Currently Amended) A computerized method for providing a timeline display, the method comprising: 
determining a column number based on a container size of a container that defines a boundary of an area within a display device, each column representing an equal fractional portion of a length of time representation of a timeline, wherein the column number is determined by:
identifying a plurality of column numbers for a length of time representation based on divisibility of the length of time representation for each column number; and 
selecting the column number from the plurality of column numbers having been identified based on a largest column number supported by the container;
generating a columnized timeline by segmenting the timeline into columns based on the column number; 
providing the columnized timeline for display at the display device, wherein the columnized timeline is provided within the container[[.]];
generating an updated columnized timeline based on an updated container size proportional to a change in the display device size; and 
providing the updated columnized timeline for display at the display device. 
9.	(Canceled) 
10.	The method of claim 8, further comprising 

providing the columnized timeline in at least two sections, the at least two sections defined by the breakpoints.
11.	The method of claim 10, wherein a first section of the at least two sections is provided horizontal and adjacent to a second section of the at least two sections.
12.	The method of claim 10, wherein a first section of the at least two sections is provided vertical and adjacent to a second section of the at least two sections.
13.	(Currently Amended) The method of claim 10, further comprising: 
providing a first section of the at least two sections horizontal and adjacent to a second section of the at least two sections; and

based on the updated container size, providing the first section vertical and adjacent to the second section.
14.	The method of claim 8, wherein the container size and the columns are based on a number of pixels. 
15.	(Currently Amended) A computer system comprising:
a display device;
at least one processor;
computer storage media having instructions stored thereon that when executed by the at least on processor, cause the at least one processor to:
determine a container proportional to a display device size of a display device, the container defining a boundary of an area within the display device; 
for a timeline comprising a length of time representation, determine a column number based on a container size of the container and the length of time representation of the timeline, each column representing a range of time on the 
identifying a plurality of column numbers for a length of time representation based on divisibility of the length of time representation for each column number; and 
selecting the column number from the plurality of column numbers having been identified based on a largest column number supported by the container; 
generate a columnized timeline by segmenting the timeline into columns based on the column number; [[and]] 
display the columnized timeline at the display device[[.]];
determine an updated container having an updated container size proportional to a change in the display device size; 
update the column number based on the updated container size; 
generate an updated columnized timeline by segmenting the timeline into the columns based on the updated column number; and 
display the updated columnized timeline at the display device.
16.	(Canceled) 
17.	The system of claim 15, further comprising:
apply breakpoints corresponding to column ends of the columns; and 
provide the columnized timeline in at least two sections, the at least two sections defined by the breakpoints, wherein a first section of the at least two sections is provided horizontal and adjacent to a second section of the at least two sections.
18.	(Currently Amended) The system of claim 17, further comprising: 

based on the updated container size, provide the first section vertical and adjacent to the second section.
15, wherein the updated container size is determined in response to the display device rotating from a landscape orientation to a portrait orientation. 
20.	The system of claim 15, further comprising:
apply breakpoints corresponding to column ends of the columns; and 
provide the columnized timeline in at least two sections, the at least two sections defined by the breakpoints, wherein a first section of the at least two sections is provided vertical and adjacent to a second section of the at least two sections.


Couclusion
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/RINNA YI/
Primary Examiner, Art Unit 2144